DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 12 are directed to an allowable product and method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 9 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brad Lytle on 5/12/22.

The application has been amended as follows: 
1.  (Currently Amended)	An image processing apparatus comprising:
	a processor configured to
		set a matrix coefficient in accordance with an input image signal, and
		perform a linear matrix operation on the image signal using the set matrix coefficient, wherein
	the processor including a plurality of arithmetic units each of which is configured to perform a linear matrix operation on the image signal using mutually different matrix coefficients, and
	the processor further configured to 
		determine whether an operation result of an arithmetic unit of the plurality of arithmetic units satisfies a predetermined condition, the predetermined condition being whether a luminance calculated by using the operation result of the arithmetic unit is negative, 
		output the operation result of the arithmetic unit selected in accordance with a result of the determination made by the processor, and
		output the image signal in a case where the image signal satisfies another predetermined condition.

2. (Cancelled)

3. (Cancelled)	

4.  (Currently Amended) The image processing apparatus according to claim [[2]] 1, wherein the predetermined condition is whether a luminance calculated by using the operation result of the arithmetic unit and a color difference calculated by using the operation result of the arithmetic unit satisfy predetermined conditions.

5.  (Currently Amended)  The image processing apparatus according to claim 1, wherein 

	the processor is configured to calculate a ratio used for combining the operation results of the arithmetic units in accordance with the operation results of the arithmetic units[[;]], [[and]]
	
	combine the operation results of the arithmetic units based on the ratio calculated by the processor 
		output a combined result.

6.  (Cancelled) 

7.  (Cancelled)  

8.  (Currently Amended)  The image processing apparatus according to claim [[6]] 1, wherein the predetermined condition is whether [[a]] the luminance calculated by using the operation result in a case where the image signal has been input to the arithmetic unit and a color difference calculated by using the operation result in a case where the image signal has been input to the arithmetic unit satisfy predetermined conditions.

9.  (Currently Amended)  The image processing apparatus according to claim 1, wherein 

the processor is further configured to
		calculate a ratio used for combining the operation results of the arithmetic units in accordance with the image signal,
		combine the operation results of the arithmetic units based on the ratio, and
		output a combined result.

10.  (Currently Amended)  The image processing apparatus according to claim 1, wherein the 


processor is further configured to modulate a matrix coefficient of the arithmetic unit in accordance with a result of the determination made by the processor 

11. (Cancelled)	

12.  (Currently Amended) An image processing method comprising:
	setting a matrix coefficient in accordance with an input image signal; [[and]]
	performing, with a processor, a linear matrix operation on the image signal using the set matrix coefficient, the processor including a plurality of arithmetic units each of which is configured to perform a linear matrix operation on the image signal using mutually different matrix coefficients; 
	determining with the processor whether an operation result of an arithmetic unit of the plurality of arithmetic units satisfies a predetermined condition, the predetermined condition being whether a luminance calculated by using the operation result of the arithmetic unit is negative; 
	outputting the operation result of the arithmetic unit selected in accordance with a result of the determination made by the processor; and
	outputting the image signal in a case where the image signal satisfies another predetermined condition.


Allowable Subject Matter
Claim(s) 1, 4-5, 8-10 and 12 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1 and 12 disclose an image processing apparatus comprising: a processor configured to set a matrix coefficient in accordance with an input image signal, and perform a linear matrix operation on the image signal using the set matrix coefficient, wherein the processor including a plurality of arithmetic units each of which is configured to perform a linear matrix operation on the image signal using mutually different matrix coefficients, and the processor further configured to determine whether an operation result of an arithmetic unit of the plurality of arithmetic units satisfies a predetermined condition, the predetermined condition being whether a luminance calculated by using the operation result of the arithmetic unit is negative, output the operation result of the arithmetic unit selected in accordance with a result of the determination made by the processor, and output the image signal in a case where the image signal satisfies another predetermined condition.
The closest prior art Cote discloses color conversion with linear matrix but fails to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ikeda (US 6,788,339), discloses image processing with matrix arithmetic operation.
2.	Sasai (US 6,701,024), discloses image processing with matrix arithmetic operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485